Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a furniture unit operably coupled to a plurality of control boxes, a master control box, a plurality of actuators, a plurality of sensors, a plurality of communication busses, and a computing device, the system configured to reposition the furniture unit comprising the steps of the master control box receiving an input to reposition the furniture unit, using the plurality of actuators, from a first position to a second position; the master control box communicatively coupled to the plurality of control boxes using the plurality of communication busses and the master control box communicating the input to the plurality of control boxes; assigning a virtual axis to each of the plurality of actuators by the plurality of control boxes, wherein each one of the plurality of control boxes is associated with at least one of the plurality of actuators; assigning a transfer function to each of the plurality of actuators by each one of the plurality of control boxes wherein the transfer function is used to determine a target position for each of the plurality of actuators; and based on determining the target position, repositioning the furniture unit from the first position to the second position.
 


The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673